—Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, a Justice of the Supreme Court, Queens County, to award the petitioner $81,094.05 as compensation for his representation, as lead counsel, of the defendant in the capital case entitled People v James Gordon, Queens County Indictment No. 273/96.
Adjudged that the petition is granted, without costs or disbursements, and the respondent is directed to award the petitioner $81,094.05 as compensation for his representation, as lead counsel, of the defendant in the capital case entitled People v James Gordon, Queens County Indictment No. 273/96.
The record indicates that the petitioner did not act merely as an advisor to the defendant, James Gordon, during his trial, but acted in all respects as his attorney. The petitioner, inter alia, selected jurors, prepared motions and an opening statement, conducted Sandoval (see, People v Sandoval, 34 NY2d 371) and Molineux (see, People v Molineux, 168 NY 264) hearings, and cross-examined witnesses. Neither the petitioner’s designation as lead counsel (see, Judiciary Law § 35-b [2]) nor the hours he worked on this case is in dispute. Accordingly, the petitioner has demonstrated a clear legal right (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16) to compensation at the rate of $175 per hour, pursuant to an order of the Court of Appeals, dated November 21, 1996, which is applicable to the instant matter. He is also entitled to reimbursement of *555$5,625.30 for expenses, as found by the respondent, for an award in the total sum of $81,094.05. Mangano, P. J., Ritter, McGinity and Smith, JJ., concur.